Citation Nr: 1549009	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  08-30 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Katie Molter, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

In July 2012, the Board reopened and remanded the claim for entitlement to service connection for a low back disability.  The Board remanded the claim for additional development, to include obtaining records and a VA examination.  The case was returned to the Board, and in October 2014, the Board denied the claim.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, the Court vacated the Board's October 2014 decision and remanded the case to the Board for development consistent with an April 2015 Joint Motion for Remand (JMR).  

The issue of entitlement to service connection for mental health conditions has been raised by the record in a May 2015 statement from the Veteran, but it has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the April 2015 JMR, it was noted that the July 2012 Board remand specifically instructed the RO to obtain relevant records prior to affording the Veteran a VA examination.  Because it appeared that at least some of those records were not reviewed by an August 2012 VA examiner, the JMR found that it was not clear whether there was compliance with the Board's remand instructions.  Therefore, the JMR instructed the Board to determine whether there has been substantial compliance with the July 2012 remand instructions and whether further development is necessary.

The Board notes that in a half-page paragraph in the October 2014 decision, the Board expressly found "that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal."  Then, the standard case law with regard to compliance with remands was cited.  It is difficult to understand how this did not constitute the Board discussing whether there had been substantial compliance with the July 2012 remand.

Because the parties at the Court level agreed to the April 2015 JMR, the Board can only discern that there was not substantial compliance with the July 2012 remand.  Thus, the Board will remand the case to ensure substantial compliance with said remand.

On her October 2008 substantive appeal form, the Veteran asserts that a back injury she experienced in 1988 was an aggravation of in-service back injury.  In the July 2012 remand, the Board instructed the RO to obtain records regarding treatment for the 1988 back injury and her subsequent California Workers' Compensation claim.  Because it does not appear that such records are currently associated with the claims file and because they could be relevant to the Veteran's current back claim, they should be requested on remand.

After those records, if any, are associated with the claims file, the Veteran' should be afforded a new VA examination.  In an October 2015 statement, the Veteran's representative asserts that the August 2012 examiner did not take into account the Veteran's lay testimony regarding continuity of symptomatology.  Therefore, the new examiner should consider the lay evidence concerning the Veteran's current back symptoms and their relation to any in-service back treatment noted in the Veteran's service treatment records (STRs).  

Lastly, any relevant ongoing VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records pertaining to the Veteran's back.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated her for her 1988 back injury.  After securing the necessary releases, the RO should request any relevant records identified that are not duplicates of those already contained in the record.  If any requested records are not available, the Veteran should be notified of such.

Additionally, request the Veteran's California Workers' Compensation records pertaining to the 1988 back injury.

3.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any identified back disability.  The examiner must review the claims file. All indicated tests should be accomplished, and all clinical findings reported in detail. 

The examiner should identify all of the Veteran's low back disabilities and should opine as to whether it is at least as likely as not (50 percent probability or greater) that any low back disability had its onset during, or is otherwise related to, active service, to include consideration of the back treatment noted in the STRs. 

The examiner must consider the Veteran's statements regarding onset and experiencing of symptoms of back pain since service.

The examiner should report all examination findings, along with the complete rationale for all conclusions reached.

4.  After the development requested above has been completed to the extent possible, the RO should review the examination report to ensure that it is responsive to the remand directives.  If it does not comply with remand directives, corrective action should be taken.

5.  After conducting any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

